DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
With regard to claim 1 and similar claims in substance, Applicant states, “Applicant respectfully disagrees with the Office Action’s apparent reasoning in the above statement. There is no teaching at paragraph 0039 of Balachandreswaran (and Applicant can find no disclosure or suggestion in any other passages of Balachandreswaran) of turning off its visual odometry when no activity or movement of its user is detected.” However, the claims are not directed towards “turning off its visual odometry when no activity or movement of its user is detected.” The claims describe “selectively activating and deactivating the visual odometry according to the activity of the user during the virtual reality session.” While no activity or movement is within the scope of the claimed activity of a user, the claims are not limited to what Applicant has described in their arguments. 	Applicant further states, “More specifically, paragraph 0059 of Balachandreswaran describes a processor 330 activating its camera system 327 at start block 402 of routine 400. Paragraph 0060 of Balachandreswaran describes routine 400 .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandreswaran (US 2017/0132806 A1).
Regarding claim 1, Balachandreswaran discloses a computer-implemented method in a computing device comprising: one or more inertial sensors; (Paragraph 0039, inertial measurement unit of a head mounted display (HMD))	an image sensor; (Paragraph 0036, camera of the HMD)	and a display, (Paragraph 0041, display of the HMD)	the method comprising, during a virtual reality session controlled by a user of the computing device (Paragraph 0033 and 0035, augmented and virtual reality applications used with the HMD worn by a user moving in a physical environment): producing stereoscopic images of a virtual environment on the display; (Paragraph 0050, multiple cameras can be used to produce stereo vision of the environment)	conducting visual odometry using at least image data received from the image sensor; (Paragraphs 0036-0037, using images of a marker captured by the camera to determine the position of the HMD and changes to its position as it moves in the physical environment)	selectively activating and deactivating the visual odometry according to activity of (Paragraph 0039, the marker may not be detected in the images captured by the camera and the process of determining the position of the HMD can be switched to using the inertial measurement unit of the HMD where it is obvious that the presence of the marker in the images can be understood to determine the activation of the visual odometry and deactivation of the visual odometry for inertial measurements)	controlling the virtual reality session by at least position information from the visual odometry when the visual odometry is activated; (Paragraph 0060, position and orientation of the HMD determined using the marker can be sent as input to a graphics engine of the applications used on the HMD)	and controlling the virtual reality session by at least orientation information from the one or more inertial sensors when the visual odometry is deactivated (Paragraph 0068, position and orientation of the HMD determined by the inertial measurement unit can be used by the applications when the images are not used to determine the position and orientation of the HMD).
Regarding claim 2, Balachandreswaran discloses wherein selectively activating and deactivating the visual odometry comprises detecting positional motion of the computing device due to movement activity of the user, and selectively activating and/or deactivating the visual odometry in response to the detected positional motion (Paragraph 0038, continuous movement or turning may cause the marker to no longer be detected and causes a switch to using inertial measurements for determining the position and orientation of the HMD where it is obvious that once images of the marker are present the determination of the position and orientation of the HMD can use the images again).
Regarding claim 6, Balachandreswaran discloses wherein the visual odometry comprises visual-inertial odometry and wherein the method comprises conducting visual-inertial odometry using at least image data received from the image sensor and data characteristic of positional motion of the computing device from at least one of the one or more inertial sensors (Paragraph 0046, combining inertial measurements with images to enhance the accuracy of any determined position and orientation).
Regarding claim 7, Balachandreswaran discloses wherein the visual odometry comprises feature tracking based on a frame-by-frame analysis of image data received from the image sensor (Paragraph 0039, image stream).
Regarding claim 10, Balachandreswaran discloses wherein the one or more inertial sensors comprise one or more inertial measurement units (Paragraph 0046, inertial measurement unit).
Regarding claim 14, similar reasoning as discussed in claim 1 is applied.Furthermore, Balachandreswaran discloses a data storage comprising executable instructions; and one or more processors configured to execute the instructions (Paragraph 0032).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandreswaran (US 2017/0132806 A1) in view of Anderson (US 2017/0177090 A1).
Regarding claim 3, Balachandreswaran discloses all limitations as discussed in claim 1.(Paragraph 0040).
	Anderson’s technique of enabling and disabling tracking of objects depending on an operating status of an application would have been recognized by one of ordinary skill in the art to be applicable to the tracking of markers of Balachandreswaran and the results would have been predictable in the tracking of markers while an application is running and disabling of tracking of markers when the application is terminated. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Balachandreswaran discloses all limitations as discussed in claim 1.	Balachandreswaran does not clearly disclose wherein selectively activating and deactivating the visual odometry comprises receiving input from the user during the virtual reality session, and selectively activating and/or deactivating the visual odometry in response to the received user input.	Anderson discloses tracking of objects by an application that can be disabled (Paragraph 0040).
	Anderson’s technique of enabling and disabling tracking of objects depending on an operating status of an application based on user input would have been recognized by one of ordinary skill in the art to be applicable to the tracking of markers of Balachandreswaran and the results would have been predictable in the tracking of markers while an application is opened and running by a user and disabling of tracking of markers when the application is terminated by the user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandreswaran (US 2017/0132806 A1) in view of Anderson (US 2017/0177090 A1) and further in view of Moon et al. (US 2018/0246565 A1).
Regarding claim 5, Balachandreswaran in view of Anderson discloses all limitations as discussed in claim 4.	Balachandreswaran in view of Anderson does not clearly disclose wherein the user input is received from a user input device separate to the computing device.	Moon discloses external controllers that can communicate inputs from a user to a HMD (Paragraph 0194).	Moon’s external controllers for communicating inputs to a HMD would have been recognized by one of ordinary skill in the art to be applicable to the control of applications based on user input of Balachandreswaran in view of Anderson and the .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandreswaran (US 2017/0132806 A1) in view of Bouchier et al. (US  2018/0196265 A1).
Regarding claim 8, Balachandreswaran discloses all limitations as discussed in claim 1.	Balachandreswaran does not clearly disclose wherein the image sensor comprises a fish-eye lens camera.	Bouchier discloses a HMD that incorporates multiple cameras including a fish-eye camera (Paragraph 0123).	Bouchier’s HMD that can incorporate multiple cameras including a fish-eye camera would have been recognized by one of ordinary skill in the art to be applicable to the HMD cameras used for tracking markers of Balachandreswaran and the results would have been predictable in incorporating multiple cameras including a fish-eye camera into a HMD for tracking a marker. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandreswaran (US 2017/0132806 A1) in view of Norris et al. (US 2018/0139565 A1).
Regarding claim 9, Balachandreswaran discloses all limitations as discussed in claim 1.	Balachandreswaran does not clearly disclose wherein the computing device comprises a general-purpose smartphone or general-purpose tablet device.	Norris discloses that a smartphone can be inserted into a head mounted display and used as the display (Paragraph 0161).	Balachandreswaran discloses a HMD with a display which differed from the claimed computing device comprising a general-purpose smartphone or general-purpose tablet device. Norris discloses the computing device comprising a general-purpose smartphone or general-purpose tablet device by the substitution of a head mounted display that allows for insertion of a smartphone. As a result, both head mounted displays were known in the art to provide for a display device. Balachandreswaran’s HMD could have been substituted with Guetner’s HMD and the results would have been predictable in determining position based on the tracking of a marker using a HMD with a smartphone inserted or using inertial sensors. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandreswaran (US 2017/0132806 A1) in view of Kaine (US 2019/0027113 A1).
Regarding claim 9, Balachandreswaran discloses all limitations as discussed in claim 1.	Balachandreswaran further discloses enhancing the accuracy of determined position and orientation of the HMD by combining information from processed images (Paragraph 0046).	Balachandreswaran does not clearly disclose receiving supplemental position data including at least position information from one or more sensor devices separate from the computing device, and controlling the virtual reality session in accordance with the received supplemental position data whilst visual odometry is activated.	Kaine discloses external cameras that can track a HMD position (Paragraph 0034).	Kaine’s external cameras for tracking a HMD position would have been recognized by one of ordinary skill in the art to be applicable to the enhanced accuracy of determined position and orientation of a HMD by combining information from processed images and sensors of Balachandreswaran and the results would have been predictable in the enhanced accuracy of a determined position and orientation of a HMD using information from processed images and external cameras that track the HMD. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandreswaran (US 2017/0132806 A1) in view of Anderson (US 2017/0177090 A1) and further in view of Kim (US 2017/0302847 A1).
Regarding claim 12, Balachandreswaran discloses all limitations as discussed in claim 1.	Balachandreswaran does not clearly disclose selectively activating and deactivating the visual odometry according to activity of the user during the virtual reality session.(Paragraph 0040).
	Anderson’s technique of enabling and disabling tracking of objects depending on an operating status of an application would have been recognized by one of ordinary skill in the art to be applicable to the tracking of markers of Balachandreswaran and the results would have been predictable in the tracking of markers while an application is running and disabling of tracking of markers when the application is terminated. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Balachandreswaran in view of Anderson does not clearly disclose selectively activating and deactivating the image sensor in correspondence with selectively activating and deactivating the visual odometry according to activity of the user during the virtual reality session.	Kim discloses controlling activation/deactivation of a camera module where if an application is closed the camera model may be deactivated (Paragraph 0052).	Kim’s technique of deactivating a camera module based on the closing of an application would have been recognized by one of ordinary skill in the art to be applicable to the tracking of markers while an application is running and disabling of tracking of markers when the application is terminated of Balachandreswaran in view of Anderson and the results would have been predictable in the deactivation of a camera used for tracking a marker when a corresponding application is terminated. Therefore, .
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandreswaran (US 2017/0132806 A1) in view of Maccioci et al. (US 2014/0267403 A1).
Regarding claim 13, Balachandreswaran discloses a computer-implemented method in a computing device comprising: one or more inertial sensors; (Paragraph 0039, inertial measurement unit of a head mounted display (HMD))	and an image sensor, (Paragraph 0036, camera of the HMD)	the method comprising: conducting visual odometry using at least image data received from the image sensor; (Paragraphs 0036-0037, using images of a marker captured by the camera to determine the position of the HMD and changes to its position as it moves in the physical environment)	selectively deactivating the visual odometry according to activity of a user of the computing device; (Paragraph 0039, the marker may not be detected in the images captured by the camera and the process of determining the position of the HMD can be switched to using the inertial measurement unit of the HMD where it is obvious that the presence of the marker in the images can be understood to determine the activation of the visual odometry and deactivation of the visual odometry for inertial measurements).	Balachandreswaran does not clearly disclose receiving data characteristic of positional motion of the computing device from the one or more inertial sensors when the visual odometry is deactivated, and to activate the visual odometry in response to (Paragraph 0016).	Maccioci’s technique of keep a camera off until a target should be tracked based on motions of a user would have been recognized by one of ordinary skill in the art to be applicable to the tracking of a marker by a camera that can move out of range and switch to determining position based on inertial measurements of Balachandreswaran and the results would have been predictable in the keeping of a camera off until a marker should be tracked on the basis of detected motions of a user from inertial measurements. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, similar reasoning as discussed in claim 13 is applied.Furthermore, Balachandreswaran discloses a data storage comprising executable instructions; and one or more processors configured to execute the instructions (Paragraph 0032).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 2019/0387209 A1) discloses visual odometry for a virtual reality system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHI HOANG/Primary Examiner, Art Unit 2613